DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A client device for a wireless communication system, the client device comprising:
a non-transitory memory, configured to store a program code; and a processor, 
wherein when the program code runs in the processor, the processor is caused to: 
receive an indication of a first network signal-to-interference-plus-noise ratio (SINR) for a first data transmission (DT1) from a network node; 
derive the first network SINR based on the indication of the first network SINR; 
estimate an adjusted SINR for a second data transmission (DT2) from the network node;
compute a SINR difference value between the first network SINR and the estimated adjusted SINR; and 
output at least one first control message (CM1), the CM1 comprising an indication of an SINR adjustment for the estimated adjusted SINR to the network node in a case where the SINR difference value is larger than a threshold value, 
wherein the threshold value is a predetermined minimum allowed difference between the first network SINR and the estimated adjusted SINR.

Note that the closest prior art Soriaga et al. (US 2012/0263164, “Soriaga”) discloses methods for adjusting forward link signal to interference and noise ratio 
Note that the second closest prior art Isojima (US 2013/0039198) discloses a method for a plural mobile stations that repeatedly transmit the data until a reception of an ACK signal. A controller of a base station assigns radio resources for data transmission to a mobile station of the plural mobile stations. However, the claimed invention discloses transmitting a control message with an indication for an adjustment in signal to interference plus noise ratio (SINR). The technique of the claimed invention derives a first SINR based on a received indication for a first data transmission, estimates a second SINR for a second data transmission, computes a difference between the first SINR and the second SINR, and transmits the control message with the indication of an SINR adjustment when the difference is larger than a threshold. In particular, Isojima fails to disclose or render obvious the transmission of the control message with the indication of the adjustment when the difference between the first SINR and the second SINR is larger than the threshold which is a predetermined minimum allowed difference as claimed.
Note that the third closest prior art Qiang et al. (US 9,237,527, “Qiang”) discloses a method for power control. Qiang’s disclosure describes transmitting a power control command to a communication device based on a signal distortion characteristics of the communication device and the power control command used by the communication device in determining a transmission power. However, the claimed invention discloses transmitting a control message with an indication for an adjustment in signal to interference plus noise ratio (SINR). The technique of the claimed invention derives a first SINR based on a received indication for a first data transmission, estimates a second SINR for a second data transmission, computes a difference between the first SINR and the second SINR, and transmits the control message with the indication of an SINR adjustment when the difference is larger than a threshold. In particular, Qiang fails to disclose or render obvious the transmission of the control message with the indication of the adjustment when the difference between the first SINR and the second SINR is larger than the threshold which is a predetermined minimum allowed difference as claimed.
Regarding claim 11, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-10 and 12-20, these claims depend from claims 1 and 11, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411